Allowability Notice
Statement of Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pending claims 18-30 are allowed.
Following are the examiner's reasons for allowance: 
The prior art of Allen (8,028,074) with RFC 4235 and Rosenberg (2007/0011342) was demonstrated to have taught or suggested several of the features found in independent claims 18, 22-24, 28 and 29.  Claims 22,-24 and 28 were rejected for 35 U.S.C. 112 2nd issues. (See previous office action mailed 05/12/2021).
Applicants have amended the claims to overcome all of the 112 rejections and have narrowed the independent claims to more closely correspond with the Applicants invention.  Claim 18 has been amended to include  sending a standalone message for the first UE, responsive to occurrence of a Dialog Event of the one or more types indicated in the register message and involving one of the other UEs  that are registered in the telecommunication network and associated with the same subscriber.
The prior art of record, either alone or in combination, fails to teach the above features, when taken in context of the entire claim. Similar amendments have been made to the other independent claims.  The claims are, therefore, allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Mon.-Fri. from 9:00-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM NEALON/Primary Examiner, Art Unit 2643